Citation Nr: 9914069	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  96-35 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for residuals of 
frostbite of the right hand.

2.  Entitlement to a compensable rating for residuals of 
frostbite of the left hand.

3.  Entitlement to an evaluation in excess of 10 percent for 
frostbite of the left foot, to include the left heel and 
great toe.  

4.  Entitlement to an evaluation in excess of 10 percent for 
frostbite of the right foot.

5.  Entitlement to an effective date earlier than January 12, 
1998 for an increased rating for residuals of frostbite of 
the left foot.

6.  Entitlement to an effective date earlier than January 12, 
1998 for an increased rating for residuals of frostbite of 
the right foot.



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1954 to 
October 1956.  This matter comes to the Board of Veterans 
Appeals (Board) from a July 1993 rating decision of the 
Department of Veterans Affairs St. Petersburg (VA) Regional 
Office (RO) which denied a compensable rating for residuals 
of frostbite of the hands and feet.  In March 1998, the Board 
remanded the matter for additional development of the 
evidence, as well as for due process considerations.

While the case was in remand status, by August 1998 rating 
decision, the RO granted increased ratings for residuals of 
frostbite as follows:  frostbite of the left heel and great 
toe (10 percent), frostbite of the right foot (10 percent), 
and frostbite of the hands (zero percent).  The increased 
ratings were made effective January 12, 1998, the effective 
date of amendments to the VA Schedule for Rating Disabilities 
addressing the cardiovascular system.  See 62 Fed. Reg. 
65,207 (1997).  The veteran again disputed the RO 
determination (both as to the ratings assigned and the 
effective dates of those ratings).  He perfected an appeal 
with the effective date issue in November 1998.  Thus, the 
issues currently before the Board are as set forth on the 
cover page of this Remand.  

In addition to the issue set forth on the cover page above, 
the Board notes that there is an additional matter (not 
currently on appeal) which requires the attention of the RO.  
By October 1986 rating decision, the RO denied the veteran's 
claim of service connection for arthritis secondary to 
frostbite, finding that the record contained no evidence of 
X-ray arthritis of the hands or feet.  In January 1994, 
August 1994, and May 1997, however, the veteran again 
requested service connection for arthritis, secondary to his 
service connected residuals of frostbite of the hands and 
feet.  He has submitted numerous pieces of evidence in 
support of his claim.  Nonetheless, the RO has thus far 
failed to address the matter.  Thus, it is referred to the RO 
for initial consideration.


REMAND

the Board observes that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. 5107.  In general, 
an allegation of increased disability is sufficient to 
establish a well-grounded claim seeking increased rating.  
See Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  In this 
case, his assertions concerning the severity of his service-
connected disabilities (within the competence of a lay party 
to report) are sufficient to conclude that his claims for 
increased ratings for the disabilities are well grounded.  
King v. Brown, 5 Vet. App. 19 (1993).

Since the veteran has submitted well-grounded claims, VA has 
a duty to assist in the development of facts pertinent to the 
claims.  38 U.S.C.A. 5107(a).  Consistent therewith, the 
Board remanded this matter in March 1998 for additional 
development of the evidence.  In its remand, the Board also 
noted that, effective January 12, 1998, substantive changes 
were made to the schedular criteria for evaluating 
cardiovascular system disorders, including residuals of cold 
injuries.  See 62 Fed. Reg. 65,207-224 (1997).  As such, the 
Board directed the RO to review the veteran's claim, 
considering both the old and new rating criteria for the 
evaluation of frostbite.  Karnas v. Derwinski, 1 Vet.App. 
308, 313 (1991).  

A review of the record indicates that the development 
requested by the Board in its March 1998 remand has not been 
completed.  See Stegall v. West, 11 Vet. App. 268 (1998) 
(holding that a remand by the Board confers on the veteran a 
right to compliance with the remand orders and imposes on VA 
a concomitant duty to ensure compliance).  While it appears 
that the RO applied the amended criteria pertaining to rating 
disabilities of the cardiovascular system, the RO did not 
provide the veteran and his representative with an adequate 
Supplemental Statement of the Case containing citations to 
the new criteria.  Moreover, in the November 1998 Statement 
of the Case issued to the veteran on his appeal of the 
effective date issues, the RO inexplicably cited to 38 C.F.R. 
§ 3.401.  The RO failed to provide the veteran with 
appropriate notice of the applicable law and regulations, 
including 38 C.F.R. § 3.400.

Under 38 C.F.R. § 19.29 (1998), a Statement of the Case must 
be complete enough to allow the appellant to present written 
and/or oral arguments before the Board and contain a summary 
of the applicable laws and regulations, with appropriate 
citations, and a discussion of how such laws and regulations 
affect the determination.  Without such, the veteran is 
without adequate information on which to formulate his 
appeal.  

The Board is also of the opinion that an additional VA 
medical examination is warranted.  The Court has held that an 
examination must provide sufficient information to rate the 
disability in accordance with the applicable rating criteria.  
See Massey v. Brown, 7 Vet. App. 204 (1994).  In this case, 
the most recent VA medical examination of record was 
extensive, but X-ray examination was not conducted.  The new 
criteria for rating residuals of cold injuries specifically 
address X-ray abnormalities such as osteoporosis, 
subarticular punched out lesions, or osteoarthritis of 
affected parts.  38 C.F.R. § 4.104, Diagnostic Code 7122 
(1998).  The record shows that the veteran has been treated 
on numerous occasions for rheumatoid arthritis; however, 
there are no X-ray examination reports of record.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following action:

1.  The RO should contact the veteran to 
determine the location of all medical 
treatment he has received for his 
residuals of frostbite of the hands and 
feet since July 1996.  After securing any 
necessary authorizations for release of 
information, the RO should obtain for 
inclusion in the claims folder copies of 
relevant VA and private treatment records 
(not already of record).

2.  The veteran should then be afforded a 
VA medical examination to determine the 
nature and severity of his service-
connected residuals of frostbite of the 
feet and hands.  The claims folder must 
be made available for review by the 
examiner in conjunction with the 
examination.  All necessary tests and 
studies should be conducted, to include 
X-ray examination of the hands and feet, 
and all findings reported in detail.  The 
examiner should be requested to examine 
separately the veteran's left hand, right 
hand, left foot, and right foot and 
comment with respect to each extremity on 
the presence or absence of pain, 
numbness, cold sensitivity, arthralgia, 
tissue loss, nail abnormalities, color 
changes, locally-impaired sensation, 
hyperhidrosis, or X-ray abnormalities 
such as osteoporosis, subarticular 
punched-out lesions, or osteoarthritis of 
each extremity.  The examiner should also 
comment on the presence or absence of any 
other residual of frostbite of the hands 
and feet, such as squamous cell carcinoma 
at the site of a cold injury scar or 
peripheral neuropathy.  To the extent 
possible, the examiner should distinguish 
between all hand and foot symptomatology 
which is a residual of the in-service 
frostbite and that which is attributable 
to any other cause.  

3.  Following completion of the 
aforementioned development, the veteran's 
claims should be readjudicated.  If any 
benefit sought on appeal is not granted 
to the full extent, he and his 
representative should be provided a 
Supplemental Statement of the Case, which 
includes citation to the applicable law 
and regulations, and be given an 
opportunity to respond.  

The case should then be returned to the Board for further 
review.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims (known 
as the U.S. Court of Veterans Appeals prior to March 1, 1999) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1998) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the U.S. Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (1998).



